The court properly accepted plaintiffs untimely papers in opposition to defendants’ motion, as defendants did not suffer any prejudice (see Matter of Jordan v City of New York, 38 AD3d 336, 338 [2007]; Dinnocenzo v Jordache Enters., 213 AD2d 219 [1995]).
Viewing the evidence in the light most favorable to plaintiff, and allowing for the circumstance that he was unable to provide an explanation for the rear-collision accident, we find that plaintiff has not shown facts and conditions from which it may reasonably be inferred that defendants bore any fault for the accident (see Morales v Morales, 55 AD3d 306 [2008]; Somers v *501Condlin, 39 AD3d 289 [2007]; Black v Loomis, 236 AD2d 338 [1997]). Concur—Gonzalez, EJ., Tom, Sweeny, Catterson and Abdus-Salaam, JJ.